Title: Wilhem & Jan Willink to John Adams, 9 March 1784
From: Wilhem & Jan Willink
To: Adams, John


        
          
            Sir
            Amsterdam 9 March 1784
          
          Agreable to your esteemed favour we have the honour to inclose your acct Amounting to ƒ1528:17:8 and charge Said Sum to the United States, having no Doubt, but your Excellency’s will find all right,
          Mr. Meyers tells us you’ll Send the papers to us, we Shall be glad the Same come in time to be Send to Congress by the Ships first sailing whch. may be in two or three days.
          The Loan goes tolerably well, and we are in great hopes to clear all the matter.
          We remain With great esteem. / Sir / Your Excellency’s Most / Humble & Obedt Servants
          
            Wilhem & Jan Willink
          
        
        
        
          Account of Several bills payd by order & for Account of His Excellency John Adams Esqre: as follow
          
            
              To Messrs: Duncan Ingraham Junr: as 
               by q . . . . . . . . . . .
              ƒ 1041. 7 —
            
            
              to Mr: P: J: Gillot. Tea Merchant . . . 
              do. . . . . . . . . . . . .
                 51.19. 8
            
            
              to Mr: Cornelis Warner. diffrent sorts 
              of wine,  do: . . . . .
                357.19 —
            
            
              to J: A: Crajenschot. Bookseller . . . . 
              do: . . . . . . . . . . . .
                 77.12 —
            
            
              
              Dutch Curry:
              ƒ 1528.17. 8
            
          
        
      